Citation Nr: 1137825	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to PTSD. 

(The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for PTSD is addressed in a separate determination.)


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from June 1967 to March 1971, and dishonorable service from May 1975 to February 1979.

This appeal to the Board of Veterans Appeals (Board) originally arose from a November 1993 rating action that denied service connection for an acquired psychiatric disorder to include PTSD.

By a January 1999 decision, the Board denied service connection for PTSD, and remanded the issue of service connection for an acquired psychiatric disorder other than PTSD to the RO for further development of the evidence and for due process development.  The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By April 2000 Order, the Court vacated that portion of the Board's January 1999 decision that denied service connection for PTSD, and remanded the matter to the Board for compliance with instructions contained in a March 2000 Joint Motion for Remand and To Stay Further Proceedings of the appellant and the VA Secretary.

By decisions of September 2000, October 2003, and August 2004, the Board remanded this case to the RO for further development of the evidence and for due process development.

By a June 2005 decision, the Board once again denied service connection for PTSD, and remanded the issue of service connection for an acquired psychiatric disorder other than PTSD to the RO for further development of the evidence and for due process development.  In June 2008 and June 2009, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD was again remanded. 

In February 2006, the Veteran's attorney submitted additional evidence in an attempt to reopen the claim for service connection for PTSD on the basis of new and material evidence.  This matter was adjudicated by the RO in November 2008 and separately appealed to the Board.  As noted above, the issue of whether new and material has been submitted sufficient to reopen a previously denied claim for service connection for PTSD is being addressed by the Board in a separate determination.


FINDING OF FACT

The most probative evidence of record does not show an acquired psychiatric disorder other than PTSD to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.  
	
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the Veteran's representative asserted in a May 2010 statement that an attempt should be made to obtain the Veteran's unit records.  However, the Board notes that the claims file contains the command history and deck logs relevant to the Veteran's reported stressor incidents.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA psychiatric examination most recently in October 2009.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

With respect to personality disorders, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Specifically, the Veteran has asserted that he believes he has a psychiatric disorder of some sort secondary to PTSD.

A review of the Veteran's service treatment records reveals that the Veteran indicated in a May 1967 enlistment Report of Medical History that he had nervous trouble of some sort.  It was noted that he sought treatment at a hospital prior to service for 2 nervous breakdowns in 1966 and 1967.   In a January 1974 Report of Medical History, the Veteran reported depression or excessive worry, and it was noted that he had situational stress. 

As noted above, the Veteran was discharged with dishonorable service for the period of  May 1975 to February 1979.  As such, only the Veteran's first period of active duty service, June 1967 to March 1971, will be considered with regard to the Veteran's claim for service connection.

The Board notes that the claims file contains extensive post-service VA treatment records and examination reports regarding the Veteran's psychiatric health. 

In May 1993, the Veteran underwent a VA examination.  At this examination, the Veteran reported that, while in service, his ship was always guided toward shore by patrol boats in areas that were very close to combat.  The Veteran reported that there was live ammunition on the ship, and if they had been hit, the whole ship would have blown up.  He reported fishing boats being fired upon in Da Nang Harbor, and his ship was fired on with mortars continually.  He also reported learning of 2 high school friends being killed via a newspaper.  Upon examination of the Veteran, the examiner diagnosed him with PTSD with depression, chronic severe; panic disorder without agoraphobia; and alcohol abuse in partial remission.
The Veteran underwent another VA examination in May 1994, at which he was diagnosed with PTSD, moderate; a history of alcohol abuse; and a personality disorder. 

At a January 2000 VA examination, the Veteran reported traveling the coastal area of Vietnam during active duty.  He reported witnessing patrol boats shoot at fishing boats and that he went to the demilitarized zone in the North Vietnam and could see fighting at night.  He stated that, on a very few occasions, he had been very close to fire fighting.  He asserted that he was sent to Korea in 1968, where he saw several people being killed and he had to help put dead bodies in body bags to be sent back to Japan.  Upon examination, the Veteran was diagnosed with recurrent depression episodes, a history of alcoholism, a history of the use of marijuana, a personality disorder, and PTSD.  The examiner concluded by noting that the Veteran is currently suffering from a psychiatric disorder.  From the Veteran's symptomatology, there is some correlation to his past military experience.  Although, he admitted no combat experience, he had been repeatedly exposed to proximity of  the war zones and had been in various stressors and fears of being in combat when had been on close calls.  He experienced horrible sights of dead soldiers and wounded ones and assisted putting these people in body bags.  His recurrent depressive episodes have in part some consultation to his past military experiences.  The examiner noted that the Veteran was presenting some other symptomatology which the examiner believed could have been related to his past war experiences.   

In a November 2000 VA examination report, the Veteran reported that he served on an "oiler" that would travel the coast and pull into Cam Rahn Bay.  He stated that the ship was under attack there and while in Da Nang Harbor.  The Veteran also reported witnessing a Vietnamese boat being fired upon.  The examiner diagnosed the Veteran with PTSD, delayed; major depression, recurrent with psychosis; marijuana abuse; and alcohol dependence in remission.  The examiner noted that the Veteran seemed to have had alcohol problems prior to his enlistment into the military and he also seemed to have had some degree of emotional problems that required psychiatric intervention, as reported by the Veteran.  So, the examiner stated that he cannot say that all of his problems start with his period of service in the military.  He definitely had a case of major depression that required intensive treatment even restraints, and he admits to have had suicidal thoughts and auditory hallucinatory experiences that he said he did not report at the time.  The examiner noted that his symptoms have persisted clinically and he said that his first delayed PTSD symptoms manifested in reported notes in 1982 and to him in 1984.  The examiner stated that he believed that the panic attacks and other associated given diagnosis are related to the Axis I diagnosis, above mentioned.  In a March 2001 addendum, the examiner asserted that the "stressor" in the present case consisted of the incidents involving the killing of Vietnamese nationals and the exposure to enemy fire in Cam Rahn Bay.  The traumatic event was noted to be "not related to 'reading about the death of 3 acquaintances.'"

In a March 2001 Report of Contact, the same examiner explained that he diagnosed the Veteran with PTSD based on the incident on a ship where the Veteran manned a machine gun, not on hearing of the deaths of 3 others.  He also stated that he did not diagnose any psychiatric conditions other than PTSD with onset in service. 

In a February 2004 VA examination report, the Veteran was diagnosed with PTSD.  The examiner reviewed claims file and noted that the Veteran had some major problems in his formative years.  He found home life to be depressing and his parents got into physical altercations.  The examiner noted that he had major emotional problems prior to service in the military.  The examiner noted that there is no hard evidence that the wartime stressors that the Veteran reported actually occurred and secondly that the Veteran does have the signs and symptoms which would lead to a diagnosis of PTSD.  Until the Veteran's stressors can be found, one cannot relate his problem to the stressors that he suffered in service, as it is equally likely that they are related to the problems he suffered while a child.  Although he shows social isolation, a high startle response, all typical of people with a stress disorder, and is generally quite anxious, it is no more likely than not that this is due to a developmental problem than to his undocumented stressors in the military.

In an October 2004 VA examination report, the same examiner reviewed the claims file and diagnosed the Veteran with PTSD of undetermined etiology.  The examiner stated that there is no evidence to suggest that his current problems are 50 percent or greater probability more likely to be related to his military experiences than they are to his traumatic childhood experiences.  The examiner noted that it is unfortunate that no hard evidence can be found which substantiates his claim of military trauma.  However, in reviewing the file for a second time, there still is no evidence that his problems did not stem from his difficulties which pre-existed his military service.  

In a September 2005 VA examination, the Veteran was diagnosed with PTSD military related, major depression with psychosis, marijuana abuse, and alcohol abuse  in reported remission.  After clinical interview, the examiner noted that he sees the Veteran exactly as he did when he saw him in November 2000.  He stated that it appears to him that the Veteran's major depression may have preceded his military enlistment (if that was the reason he saw professionals as a teenager) but that the condition for which he started to have problems after the military is related to his reported symptoms of PTSD military related that present as chronic and consistent.  That he has been evaluated by various psychiatrists and psychologists and that all have given him a diagnosis of PTSD and that there is no history to suggest that his symptoms at least in the examiner's knowledge and awareness are related to childhood experiences.    

In a November 2005 VA opinion,  it was noted that the Veteran's diagnosis is PTSD related to military service.  The service stressors described by the Veteran and confirmed in a statement submitted by a fellow service member are clearly sufficient to be casually related to his PTSD.  He further indicated that he does not believe the experience of learning of his friends' deaths by reading it in the military newspaper is enough to cause his PTSD.  However, he indicated that he does believe that the constant fear of attack and the stress of being in danger near enemy harbors while serving on the USS Tappahannock are what primarily led to his PTSD.  The associated experience of how he learned about his friends' deaths could certainly contribute to the depth and severity of his condition. 

In September 2008, the examiner who conducted the November 2000 and September 2005 VA examinations offered another opinion.  In this opinion, he stated that he did not find in what was available to him any information that could support that there is any (that is 0% probability) documented information that the Veteran had depression or psychosis during the period of time as specified by the central office. 

Finally, the Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file and noted the Veteran's reported of serving in the Navy offshore of the Republic of Vietnam from 1968 to 1969.  The Veteran reported that he was in a ship that supplied fuel and frequently went into Cam Ranh Bay and other bays, where he would undergo rocket attacks and swimmers tried to attack them.  He remembers particularly one explosion that knocked him down  and another one that he got his face wet in the shower.  The Veteran reported that he went into harbor about 10 times and the worst problems with all of this was shooting at the swimmers.  The Veteran also reported that, while in Okinawa in 1970, his vehicle was attacked with stones.   Upon examination, the Veteran was diagnosed with PTSD from both combat and other military stressors, as noted above; and depressive disorder, not otherwise specified, secondary to PTSD.  The examiner concluded by noting that he does not feel that the Veteran has an acquired psychiatric disorder other than PTSD.  It is more likely than not that his current symptoms are caused by trauma in the service and should be so labeled as PTSD.  The examiner does not feel other diagnoses, other than the depressive disorder secondary to PTSD, should be considered.  The examiner stated that he believes that the Veteran had some depression, at least mental distress, prior to the service and noted that he was in counseling.  However, the examiner stated that he does not believe that the full syndrome of PTSD was there before his time in service and that the depression that we see now is more likely than not secondary to PTSD.  

As an initial matter, the Board notes that the Veteran's service treatment records reflect that he had 2 nervous breakdowns prior to his active duty service.  However, psychiatric clinical evaluation of the Veteran on his May 1967 enlistment Report of Medical Examination was noted as normal, and the Veteran was noted as being qualified for enlistment. 

Upon extensive review of all medical evidence of record, the Board notes that there is some evidence suggesting that the Veteran had a psychiatric disability prior to service.  For example, as noted, service treatment records reflect a history of 2 nervous breakdowns prior to service.  Also, in the September 2005 VA examination report, it was noted that his major depression may have preceded his military service.  However, the record also reflects that the Veteran has been various psychiatrists and psychologists who have diagnosed current psychiatric disability who have not found that a specific Axis I diagnosis had manifested prior to service.  For example, at the October 2009 VA examination, the examiner stated that he believes that the Veteran had some depression, at least mental distress, prior to the service and noted that he was in counseling.  However, the examiner also stated that he does not believe that the full syndrome of PTSD was there before his time in service and that the depression that we see now is more likely than not secondary to PTSD.  

Therefore, as the psychiatric clinical evaluation of the Veteran on his May 1967 enlistment Report of Medical Examination was noted as normal, and the post-service medical records do not appear to provide clear and unmistakable evidence that the Veteran had a diagnosed psychiatric disorder that preexisted his first period of active duty service, the presumption of soundness applies.  

With regard to granting service connection as secondary to PTSD, the Board notes that the Veteran is not currently service connected for PTSD.  Moreover, as noted above, the Board is addressing the issue of service connection for PTSD in a separate determination.  As the Veteran's claim for service connection for PTSD is denied in that separate determination on the basis that new and material evidence has not been received so as to warrant reopening of that claim, service connection for an acquired psychiatric disorder other than PTSD cannot be granted as secondary to PTSD.  Therefore, service connection is denied on a secondary basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no evidence in the Veteran's service treatment records of complaints, treatment, or diagnoses of a psychiatric disorder of any kind.   

While the issue of entitlement to service connection for PTSD is being addressed in a separate determination, the Board notes that the stressors that the Veteran has claimed throughout the processing of both of these appeals need not be considered only with respect to the Veteran's claim for service connection for PTSD but also must be considered with respect to the Veteran's claim for an acquired psychiatric disorder.  Furthermore, the regulations requiring specific corroboration of alleged in-service stressors apply only to claims of entitlement to service connection for PTSD, and not to claims of entitlement to service connection for other psychiatric disabilities.  Thus, the occurrence of the events that the Veteran believes led to his psychiatric disorder need not be corroborated with respect to his claim of service connection for a psychiatric disorder other than PTSD.  The Board must assess, however, the credibility and weight of the Veteran's statements just as it would any other evidence of record.

In this regard, in a November 1994 statement, the Veteran indicated that he witnessed and participated in civilian atrocities in Vietnam.  He reported that he was subjected to rocket and mortar attacks while assigned to the U.S.S. Tappahannock during the summer of 1969.  He also described being subjected to sniper attacks.  Additionally, he indicated that three of his friends were killed and/or wounded in Vietnam.  The Board also observes that, in a March 1997 statement, the Veteran reported an incident in which patrol boats opened fire on Vietnamese fishing boats.

In this case, the Board notes that the evidence of record supports the Veteran's assertions that three of his friends were killed and/or wounded in Vietnam.  With respect to the other reported incidents in service, however, the Board concludes that the most credible evidence of records simply does not support the Veteran's assertions. 

In an April 1995 response from the United States Army & Joint Services Environmental Support Group, it was specifically noted that a review of the 1967 through 1970 Command Histories of the USS Tappahannock does not reveal any incidents of sniper fire or mortar attacks.  It was further noted, however, that all United States installations in Vietnam were within enemy rocket range and most were within mortar range.  It was uncommon for a Veteran to have served in Vietnam without having been rocketed or mortared during the time he served there.  Much of this language, however, the Board believes to essentially be "boilerplate" language used by that agency to respond to requests for corroboration, and is intended to refer to military bases on land, rather than vessels at sea or in other waters.

More significantly, in a March 1998 response from the United States Armed Services Center for Research of Unit Records (CURR), it was noted that a copy of the 1967 to 1969 histories submitted by the USS Tappahannock reveal the ship's locations, missions, operations, and significant events that occurred during the reporting periods.  The histories do not document the Veteran's listed stressors. 

In an August 2003 response from CURR, it was noted that the Veteran's reports of handling body parts for transport to Korea or that he threw concussion grenades during his tour of duty aboard the USS Tappahannock were unable to be verified.  It was noted that the March through May 1969 Tappahannock deck logs were researched.  However, these records did not mention the Veteran's stress incidents.  

Additionally, the Board notes that the Veteran submitted a statement from a fellow Veteran who claimed to have also served aboard the USS Tappahannock in 1968 and 1969.  In this statement, the former fellow service member recalled several occasions where they were put on Captain's Special Orders to repel boarders while in Da Nang Harbor or in Cam Rahn Bay.  He reported that there were intelligence reports that there were going to be attempts to sabotage U.S. ships and they were ordered to look for swimmers and water craft coming toward the ship.  He asserted that they were basically told to shoot anything that moved.  He contended that, at one point, someone thought they saw something and they started throwing concussion grenades into the water.  This fellow service member stated that some shipmates thought it was incoming mortar rounds or rockets, and they felt vulnerable sitting in the Da Nang Harbor.  He also reported that they were the subject of incoming rounds.  

Upon thorough review of all evidence of record, the Board concludes that, with the exception of the deaths of his 3 friends, the most probative evidence reflects that Veteran's alleged stressor incidents did not occur and are consistent with the circumstances of his service.  Upon review of the deck logs and the command history of the USS Tappahannock, the Board finds no evidence indicating that the USS Tappahannock was the subject of sniper fire or mortar attack during the Veteran's time of the ship, nor is there any credible indication that the Veteran's duties on this ship required him to shoot people or things he saw moving in the water.  While the Board has extensively considered the Veteran's allegations and the statement of his former fellow service member with regard to these alleged stressors, based on a review of personnel records, deck logs, and command histories, the Board does not find these allegations to be consistent with the places, types, and circumstances of his service.  As such, the Board finds the Veteran's reports of these incidents not credible.

With regard to the deaths of his friends, the Board has considered whether the Veteran has a current psychiatric disorder of any kind related to these deaths. 

As noted, the claim of entitlement to service connection for PTSD is subject to a separate Board decision.  Nevertheless, examination reports and other medical records pertaining to PTSD do provide insight into considering the Veteran's contention that finding out about the death of 3 friends contributed to his current psychiatric disability.

In this regard, the Veteran underwent a VA examination in November 2000.  In a March 2001 addendum, the examiner asserted that the "stressor" in the present case consisted of the incidents involving the killing of Vietnamese nationals and the exposure to enemy fire in Cam Rahn Bay.  The traumatic event was noted to be "not related to 'reading about the death of 3 acquaintances.'"  Similarly, in a February 2004 VA PTSD examination report, the examiner noted that the Veteran found the three noted deaths to be stressful, but "it is hard to picture this as being one of the types of stressors described in the DSM-IV."  The examiner indicated that it was "hard to fathom that merely reading about some of the deaths, however tragic that it might be, would be a stressor at such a level that would lead to [PTSD]."  More recently, an examiner noted in a November 2005 VA opinion that, while he does not believe the experience of learning of his friends' deaths by reading it in the military newspaper is enough to cause his PTSD, the associated experience of how he learned about his friends' deaths could certainly contribute to the depth and severity of his condition. 

Upon review of all relevant evidence of record, the Board simply does not find that the evidence reflects that the Veteran has a current psychiatric disorder of any kind that was caused or aggravated by his active duty service.  As noted above, the service treatment records contain no complaints, treatment, or diagnoses of a psychiatric disorder of any kind during his first period of active duty service.  While the deaths of the Veteran's three friends in Vietnam have been confirmed, the most probative medical evidence of record does not reflect that the Veteran has a current psychiatric disorder that is in any way related to these deaths.  With regard to the Veteran's other reported stressor incidents, as noted above, the Board finds the Veteran's description of these events not credible.  Consequently, any diagnoses that rested on the occurrence of these events is of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The Board has considered all of the medical evidence of record.  In a January 1992 VA treatment, records, the Veteran was diagnosed with major depression secondary to PTSD.  In September 2008, an examiner who conducted November 2000 and September 2005 VA examinations stated that he did not find in what was available to him any information that could support that there is any (that is 0% probability) documented information that the Veteran had depression or psychosis during the period of time as specified by the central office, which was his first period of active duty service.  In the most recent October 2009 VA examination, the examiner stated that did not feel other diagnoses, other than the depressive disorder secondary to PTSD, should be considered.  The examiner stated that he believed that the Veteran had some depression, at least mental distress, prior to the service and noted that he was in counseling.  However, he does not believe that the full syndrome of PTSD was there before the Veteran's time in service and that the depression that is seen now is more likely than not secondary to PTSD.  

While the Board notes that the January 2000 VA examiner indicated that the Veteran's recurrent depressive episodes have in part some consultation to his past military experiences, this examiner did not diagnose the Veteran with a specific psychiatric disorder as a result of his active duty service.

Therefore, upon consideration of all relevant evidence of record, the Board finds no probative medical opinions specifically relating a diagnosed psychiatric disability other than PTSD to an event that has been shown to have occurred during the Veteran's active duty service.  As such, service connection cannot be granted for an acquired psychiatric disorder other than PTSD on a direct basis. 

The Board acknowledges the Veteran's contention that he has an acquired psychiatric disorder of some kind as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as the diagnosis and etiology of a psychiatric disorder.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6Vet. App. 465, 469-470 (1994).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must be denied on direct and secondary bases.  See 38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to PTSD is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


